Citation Nr: 0907123	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  04-38 890	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for prostate cancer to 
include as due to exposure to Agent Orange.

2. Entitlement to service connection for erectile dysfunction 
to include as due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1968 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2003 of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In August 2007, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.

Because the case is based in part on exposure to Agent Orange 
in which the only evidence of exposure, in part, is service 
on a vessel off the shore of Vietnam, the case was the 
subject of a judicial stay.  As the stay is no longer in 
effect, and in light of the United States Supreme Court's 
denial of certiorari, the General Counsel of VA advised that 
the Board may resume adjudication of the previously stayed 
cases. Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub 
nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. 
denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

And the Board is now proceeding with appellate review of the 
Veteran's claims.

But before reaching the merits of the claims, the appeal is 
REMANDED to the RO via the Appeals Management Center  in 
Washington, DC.  


REMAND

The veteran contends that he developed prostate cancer and 
erectile dysfunction due to exposure to Agent Orange in 
Vietnam, where he was hospitalized. 


In August 2007, the veteran testified that while aboard the 
USS Ranger (CVA-61), he was stationed off the coast of 
Vietnam.  He also stated that following a fall, he was 
treated at a hospital in the Philippines and then sent to a 
hospital in Vietnam and in December 1969 he was on a flight 
that stopped in Saigon prior to returning to the United 
States.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's service 
personnel records. 

2. Obtain the Veteran's in-patient 
records for hospitalizations in 
November and December 1968, in January 
1969, and in November 1969 from the 
hospital at Clark Air Force Base, 
Republic of the Philippines.  

3. After the development requested is 
completed, adjudicate the claims.  If 
the benefit sought remains denied, 
provide the veteran a supplemental 
statement of the case and return the 
case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




